Exhibit 10.1

AMERICAN STANDARD COMPANIES INC.

2002 OMNIBUS INCENTIVE PLAN

(Restated to include all amendments through May 3, 2007)

SECTION 1

PURPOSE

The purpose of the Plan is to foster and promote the long-term financial success
of the Company and materially increase shareholder value by (a) providing
flexibility to the Company to implement annual and long term incentives that are
consistent with the Company’s goals, (b) encouraging and providing for the
acquisition of an ownership interest in the Company by Employees, and
(c) enabling the Company to attract and retain the services of world-class
leaders upon whose judgment, interest and special effort the successful conduct
of its operations is largely dependent.

SECTION 2

DEFINITIONS

2.1 Definitions. Whenever used herein, the following terms shall have the
respective meanings set forth below:

(a) “Act” means the Securities Exchange Act of 1934, as amended.

(b) “Adjustment Event” shall mean any stock dividend, stock split or share
combination of, or extraordinary cash dividend on, the Common Stock or
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, exchange of shares, warrants or rights offering to purchase Common
Stock at a price substantially below Fair Market Value, or other similar event
affecting the Common Stock of the Company.

(c) “Annual Incentive Award” means an Incentive Award made pursuant to Section 9
with a Performance Cycle of one year or less.

(d) “Beneficial Owner” means any “person”, as such term is used in Section 13(d)
of the Act, who, directly or indirectly, has or shares the right to vote or
dispose of such securities or otherwise has “beneficial ownership” of such
securities (within the meaning of Rule 13d-3 and Rule 13d-5 under the Act),
including pursuant to any agreement, arrangement or understanding (whether or
not in writing).



--------------------------------------------------------------------------------

(e) “Board” means the Board of Directors of the Company.

(f) “Cause” means a Participant’s (i) dishonesty, fraud or misrepresentation,
(ii) the Participant’s engaging in conduct that is injurious to the Company or
any Subsidiary in any way, including, but not limited to by way of damage to its
reputation or standing in the industry, (iii) the Participant’s having been
convicted of, or entered a plea of nolo contendere to, a crime that constitutes
a felony; (iv) the breach by the Participant of any written covenant or
agreement with the Company or any Subsidiary not to disclose or misuse any
information pertaining to, or misuse any property of, the Company or any
Subsidiary or (v) a material violation by the Participant of any policy of the
Company or any Subsidiary.

(g) “Change of Control” shall mean the occurrence of any of the following
events:

(i) any “person”, as such term is used in Section 13(d) of the Act (other than
the Company, any Subsidiary or any employee benefit plan maintained by the
Company or any Subsidiary (or any trustee or other fiduciary thereof)) is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company’s
then-outstanding securities, provided, however, that an acquisition of
securities of the Company representing less than 25% of the combined voting
power shall not constitute a Change of Control if, prior to meeting the 20%
threshold, the members of the Board who are not Employees unanimously adopt a
resolution consenting to such acquisition by such Beneficial Owners;

(ii) during any consecutive 24-month period, individuals who at the beginning of
such period constitute the Board, together with those individuals who first
become directors during such period (other than by reason of an agreement with
the Company or the Board in settlement of a proxy contest for the election of
directors) and whose election or nomination for election to the Board was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved (the “Continuing Directors”),
cease for any reason to constitute a majority of the Board;

 

-2-



--------------------------------------------------------------------------------

(iii) the consummation of any merger, consolidation, recapitalization or
reorganization involving the Company, other than any such transaction
immediately following which the persons who were the Beneficial Owners of the
outstanding voting securities of the Company immediately prior to such
transaction are the Beneficial Owners of at least 55% of the total voting power
represented by the voting securities of the entity surviving such transaction or
the ultimate parent of such entity in substantially the same relative
proportions as their ownership of the Company’s voting securities immediately
prior to such transaction; provided that, such continuity of ownership (and
preservation of relative voting power) shall be deemed to be satisfied if the
failure to meet such threshold (or to preserve such relative voting power) is
due solely to the acquisition of voting securities by an employee benefit plan
of the Company, such surviving entity, any Subsidiary or any subsidiary of such
surviving entity;

(iv) the sale of substantially all of the assets of the Company to any person
other than any Subsidiary or any entity in which the Beneficial Owners of the
outstanding voting securities of the Company immediately prior to such sale are
the Beneficial Owners of at least 55% of the total voting power represented by
the voting securities of such entity or the ultimate parent of such entity in
substantially the same relative proportions as their ownership of the Company’s
voting securities immediately prior to such transaction; or

(v) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

(h) “Change of Control Settlement Value” shall mean, with respect to a share of
Common Stock, the excess of the Change of Control Stock Value over the option
price of the Option or the base price of the Stock Appreciation Right covering
such share of Common Stock, provided that, (i) with respect to any Option which
is an Incentive Stock Option immediately prior to the election to receive the
Change of Control Settlement Value, the Change of Control Settlement Value shall
not exceed the maximum amount permitted for such Option to continue to qualify
as an Incentive Stock

 

-3-



--------------------------------------------------------------------------------

Option and (ii) in respect of that portion, if any, of any Option or Stock
Appreciation Right that had not become exercisable on or before December 31,
2004, the Change of Control Settlement Value shall not exceed the maximum amount
permitted for such Option or Stock Appreciation Right to remain exempt from
Section 409A.

(i) “Change of Control Stock Value” shall mean the value of a share of Common
Stock determined as follows:

(i) if the Change of Control results from an event described in clause (iii) of
the Change of Control definition, the highest per share price paid for shares of
Common Stock of the Company in the transaction resulting in the Change of
Control; or

(ii) if the Change of Control results from an event described in clause (i),
(ii) (iv) or (v) of the Change of Control definition and no event described in
clause (iii) of the Change of Control definition has occurred in connection with
such Change of Control, the highest sale price of a share of Common Stock of the
Company on any trading day during the 60 consecutive trading days immediately
preceding and following the date of such Change of Control as reported on the
New York Stock Exchange Composite Tape, or other national securities exchange on
which the Common Stock is traded, and published in The Wall Street Journal;

(j) “Code” means the Internal Revenue Code of 1986, as amended.

(k) “Committee” means the Management Development and Nominating Committee of the
Board (or such other committee of the Board that the Board shall designate),
which shall consist of two or more members, each of whom shall be a non-employee
director within the meaning of Rule 16b-3, as promulgated under the Act and
serving at the pleasure of the Board. Notwithstanding the foregoing, with
respect to Incentive Awards granted to non-employee directors, the Committee
shall mean the entire Board.

(l) “Common Stock” means the common stock of the Company, par value $0.01 per
share.

 

-4-



--------------------------------------------------------------------------------

(m) “Company” means American Standard Companies Inc., a Delaware corporation,
and any successor thereto.

(n) “Disability” means a Participant’s inability, due to reasonably documented
physical or mental illness, for more than six months to perform his duties with
the Company or a Subsidiary on a full time basis if, within 30 days after
written notice of termination has been given to such Participant, he shall not
have returned to the full time performance of his duties.

(o) “Dividend Equivalents” means an amount equal to the cash dividends paid by
the Company upon one share of Common Stock for each Restricted Unit or property
distributions awarded to a Participant in accordance with Section 8 of the Plan.

(p) “Employee” means an individual who is paid on the payroll of the Company or
one of its Subsidiaries, and is classified on the employer’s human resource
payroll system as a regular full-time or regular part-time employee.

(q) “Executive Officer” means each person who is an officer of the Company or
any Subsidiary and who is subject to the reporting requirements under
Section 16(a) of the Act.

(r) “Fair Market Value” means, on any date, the average of the highest and
lowest sales price reported for such day on the principal national exchange on
which the Common Stock is listed for trade or the average of the highest and
lowest bid and asked prices on such date as reported on the principal nationally
recognized system of price quotation on which the Common Stock is listed. In the
event that there are no Common Stock transactions reported on such exchange or
system on such date, Fair Market Value shall mean the closing price on the
immediately preceding date on which Common Stock transactions were so reported.

(s) “Family Member” means as to a Participant, any (i) child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, mother-in-law,
father-in-law, son-in-law or daughter-in-law (including adoptive relationships),
(ii) trusts for the exclusive benefit of one or more such persons and/or the
Participant and (iii) other entity owned solely by one or more such persons
and/or the Participant.

 

-5-



--------------------------------------------------------------------------------

(t) “Incentive Award” means the award of an Annual Incentive Award, a Long-Term
Incentive Award, an Option, a Stock Appreciation Right, a Restricted Unit, or
Restricted Stock under the Plan and shall also include an award of Common Stock
or Restricted Units made in conjunction with other incentive programs
established by the Company and so designated by the Committee.

(u) “Long-Term Incentive Award” means an Incentive Award made pursuant to
Section 9 with a Performance Cycle of two years or more.

(v) “Option” means the right to purchase Common Stock at a stated price for a
specified period of time. For purposes of the Plan, an Option may be either
(i) an “Incentive Stock Option” with the meaning of Section 422 of the Code or
(ii) an Option which is not an Incentive Stock Option (a “Non-Qualified Stock
Option”).

(w) “Participant” means any Employee or any non-employee director of the Company
designated by the Committee to receive an Incentive Award under the Plan,
provided that non-employee directors shall not be eligible for Annual Incentive
Awards, Long-Term Incentive Awards or Incentive Stock Options.

(x) “Performance Cycle” means the period selected by the Committee during which
the performance of the Company or any Subsidiary or unit thereof or any
individual is measured for the purpose of determining the extent to which an
Incentive Award subject to Performance Goals has been earned.

(y) “Performance Goals” means the objectives for the Company, any Subsidiary or
business unit thereof or individual that may be established by the Committee for
a Performance Cycle with respect to any performance based Incentive Awards
contingently awarded under the Plan. The Performance Goals for Incentive Awards
that are intended to constitute “performance-based” compensation within the
meaning of Section 162(m) of the Code shall be based on one or more of the
following measures: sales, gross revenues, gross margins, earnings per share,
internal rate of return, return on equity, return on capital, net income (before
or after taxes), management net income, operating income, operating income
before interest expense and taxes (“OEBIT”), segment income, cash flow, free
cash flow or stock price. Performance Goals may reflect absolute entity
performance or a relative comparison of entity performance to the performance of
a peer group or other external measure.

 

-6-



--------------------------------------------------------------------------------

(z) “Plan” means the American Standard Companies Inc. 2002 Omnibus Incentive
Plan, as set forth herein and as the same may be amended from time to time.

(aa) “Restricted Period” means the period during which Restricted Units or
shares of Restricted Stock are subject to forfeiture or restrictions on transfer
(if applicable) pursuant to Section 8 of the Plan.

(bb) “Restricted Stock” means Common Stock awarded to a Participant pursuant to
the Plan which is subject to forfeiture and restrictions on transferability in
accordance with Section 8 of the Plan.

(cc) “Restricted Unit” means a Participant’s right to receive pursuant to the
Plan one share of Common Stock at the end of a specified period of time, which
right is subject to forfeiture in accordance with Section 8 of the Plan.

(dd) “Retirement” means termination of a Participant’s employment on or after
the Participant attains (i) age 55 with 5 years of service or (ii) age 50 with
10 years of service.

(ee) “Stock Appreciation Right” means the right to receive a payment from the
Company, in cash or Common Stock, in an amount determined under Section 7 of the
Plan.

(ff) “Subsidiary” means any corporation, partnership or limited liability
company in which the Company owns, directly or indirectly, 50% or more of the
total combined voting power of all classes of stock of such corporation or of
the capital interest or profits interest of such partnership.

2.2 Gender and Number. Except when otherwise indicated by the context, words in
the masculine gender used in the Plan shall include the feminine gender, the
singular shall include the plural, and the plural shall include the singular.

SECTION 3

ELIGIBILITY AND PARTICIPATION

Participants in the Plan shall be those Employees and non-employee directors
selected by the Committee to participate in the Plan.

 

-7-



--------------------------------------------------------------------------------

SECTION 4

ADMINISTRATION

4.1 Power to Grant and Establish Terms of Incentive Awards. The Committee shall
have the authority, subject to the terms of the Plan, to determine the
Participants to whom Incentive Awards shall be granted and the terms and
conditions of any and all Incentive Awards, including but not limited to the
number of shares of Common Stock to be covered by each Incentive Award, the time
or times at which Incentive Awards shall be granted, and the terms and
provisions of the instruments by which Options shall be evidenced; to designate
Options as Incentive Stock Options or Non-Qualified Stock Options; to determine
the period of time during which restrictions on Restricted Stock or Restricted
Units shall remain in effect; and to establish and administer any Performance
Goals applicable to Incentive Awards granted hereunder, as well as to determine
Participants’ target Annual Incentive and Long-Term Incentive Awards. The proper
officers of the Company may suggest to the Committee the Participants who should
receive Incentive Awards. The terms and conditions of each Incentive Award shall
be determined by the Committee at the time of grant, and such terms and
conditions shall not be subsequently changed in a manner which would be adverse
to the Participant without the consent of the Participant to whom such Incentive
Award has been granted. The Committee may establish different terms and
conditions for different Participants receiving Incentive Awards and for the
same Participant for each Incentive Award such Participant may receive, whether
or not granted at different times. The grant of any Incentive Award to any
Participant shall neither entitle such Participant to, nor disqualify him from,
the grant of any other Incentive Awards. Notwithstanding anything else contained
in the Plan to the contrary, the Committee may delegate, subject to such terms
and conditions or guidelines as it shall determine, to any employee of the
Company or to a committee of employees of the Company any portion of its
authority and powers under the Plan with respect to Participants who are not
Executive Officers.

4.2 Administration. The Committee shall be responsible for the administration of
the Plan. Any Incentive Award granted by the Committee may be subject to such
conditions, not inconsistent with the terms of the Plan, as the Committee shall
determine. The Committee, by majority action thereof, is authorized to
prescribe, amend and rescind rules and regulations relating to the Plan, to
provide for conditions deemed necessary or advisable to protect the interests of
the Company to interpret the Plan and to make all other determinations

 

-8-



--------------------------------------------------------------------------------

necessary or advisable for the administration and interpretation of the Plan to
carry out its provisions and purposes. Determinations, interpretations or other
actions made or taken by the Committee pursuant to the provisions of the Plan
shall be final, binding and conclusive for all purposes and upon all persons.
The Committee may consult with legal counsel, who may be counsel to the Company,
and shall not incur any liability for any action taken in good faith in reliance
upon the advice of counsel.

4.3 Participants Based Outside the United States. Notwithstanding anything to
the contrary herein, the Committee, in order to conform with provisions of local
laws and regulations in foreign countries in which the Company or its
Subsidiaries operate, shall have sole discretion to (i) modify the terms and
conditions of Incentive Awards granted to Participants employed outside the
United States, (ii) establish subplans with modified exercise procedures and
such other modifications as may be necessary or advisable under the
circumstances presented by local laws and regulations, provided that no more
than 1,000,000 shares shall be issued as Incentive Awards under such subplans;
and (iii) take any action which it deems advisable to obtain, comply with or
otherwise reflect any necessary governmental regulatory procedures, exemptions
or approvals with respect to the Plan or any subplan established hereunder.

4.4 Newly Eligible Participants. The Committee shall be entitled to make such
rules, determinations and adjustments as it deems appropriate with respect to
any Participant who becomes eligible to receive a performance based Incentive
Award after the commencement of a Performance Cycle.

4.5 Restrictive Covenants and Other Conditions. The Committee may condition the
grant of any Incentive Award under the Plan upon the Participant to whom such
Incentive Award would be granted agreeing in writing to certain conditions in
addition to the provisions regarding exercisability of an Option or the vesting
or payment of any other Incentive Award (such as restrictions on the ability to
transfer the underlying shares of Common Stock) or covenants in favor of the
Company and/or its Subsidiaries (including, without limitation covenants not to
compete, not to solicit employees and customers that may have effect following
the termination of the Participant’s employment and after the Option has been
exercised or the Incentive Award has otherwise vested, including, without
limitation, the requirement that the Participant disgorge any profit, gain or
other benefit received in respect of the Incentive Award prior to any breach of
any such covenant by the Participant).

 

-9-



--------------------------------------------------------------------------------

4.6 409A Compliance. The Plan is intended to be administered in a manner
consistent with the requirements, where applicable, of Section 409A of the Code.
Where reasonably possible and practicable, the Plan shall be administered in a
manner to avoid the imposition on Participants of immediate tax recognition and
additional taxes pursuant to such Section 409A. To that end, and without
limiting the generality of the foregoing, unless otherwise expressly provided
herein or in any Incentive Award agreement, any amount payable or shares
distributable hereunder in connection with the vesting of any Incentive Award
(including upon the satisfaction of any applicable performance criteria) shall
be paid not later than two and one-half months (or such other time as is
required to cause such amounts not to be treated as deferred compensation under
Section 409A of the Code) following the end of the taxable year of the Company
or the Participant in which the Participant’s rights with respect to the
corresponding Incentive Award (or portion thereof) ceased to be subject to a
substantial risk of forfeiture. Notwithstanding the foregoing, neither the
Company nor the Committee shall have any liability to any person in the event
such Section 409A applies to any such Incentive Award in a manner that results
in adverse tax consequences for the Participant or any of his beneficiaries or
transferees.

SECTION 5

STOCK SUBJECT TO PLAN

5.1 Number. Subject to the provisions of Section 5.3, the number of shares of
Common Stock available for Incentive Awards under the Plan shall be 16,500,000.
The shares to be delivered under the Plan may consist, in whole or in part, of
Common Stock held in treasury or authorized but unissued Common Stock, not
reserved for any other purpose. The total number of shares of Common Stock
available under the Plan for Incentive Awards other than Options and Stock
Appreciation Rights shall not exceed 1,000,000.

5.2 Cancelled, Terminated, or Forfeited Awards. Any shares of Common Stock
subject to an Incentive Award issued under this Plan which for any reason
expires, or is canceled, terminated or otherwise settled without the issuance of
any consideration, whether in cash, Common Stock or other property (including,
without limitation, any shares issued in connection with a Restricted Stock
award that are subsequently forfeited) shall again be available under the Plan.

 

-10-



--------------------------------------------------------------------------------

5.3 Adjustment Due to Change in Capitalization. In the event of any Adjustment
Event, (i) the aggregate number of shares of Common Stock available for
Incentive Awards under Section 5.1, (ii) the aggregate limitations on the number
of shares that may be awarded as a particular type of Incentive Award or that
may be awarded to any particular Participant in any particular period under
Section 5.4 and (iii) the aggregate number of shares subject to outstanding
Incentive Awards and the respective prices and/or vesting criteria applicable to
outstanding Incentive Awards shall be proportionately adjusted to reflect, as
deemed equitable and appropriate by the Committee, an Adjustment Event. To the
extent deemed equitable and appropriate by the Committee, subject to any
required action by stockholders, in any merger, consolidation, reorganization,
liquidation, dissolution, or other similar transaction, any Incentive Award
granted under the Plan shall pertain to the securities and other property,
including cash, to which a holder of the number of shares of Common Stock
covered by the Incentive Award would have been entitled to receive in connection
with such event.

Any shares of stock (whether Common Stock, shares of stock into which shares of
Common Stock are converted or for which shares of Common Stock are exchanged or
shares of stock distributed with respect to Common Stock) or cash or other
property received with respect to any award of Restricted Stock or Restricted
Units granted under the Plan as a result of any Adjustment Event-or any
distribution of property shall, except as provided in Section 10 or as otherwise
provided by the Committee at or after the date an award of Restricted Stock or
Restricted Units is made by the Committee, be subject to the same terms and
conditions, including restrictions on transfer, as are applicable to such shares
of Restricted Stock or Restricted Units and any stock certificate(s)
representing or evidencing any shares of stock so received shall be legended in
such manner as the Company deems appropriate.

5.4 Incentive Award Limitations. Subject to Section 5.3:

 

(a) the total number of shares of Common Stock subject to Options and Stock
Appreciation Rights awarded to any Participant during a calendar year may not
exceed 4,500,000;

 

(b) the total amount of any Restricted Stock or Restricted Units that may be
awarded to any Participant during a calendar year shall not exceed 450,000
shares or units as the case may be;

 

-11-



--------------------------------------------------------------------------------

(c) the total amount of any Annual Incentive Award paid to any Participant
during a calendar year shall not exceed $3,000,000; and

 

(d) the total amount of any Long-Term Incentive Award paid to any Participant
during a calendar year shall not exceed $4,500,000.

SECTION 6

STOCK OPTIONS

6.1 Grant of Options. Options may be granted to Participants at such time or
times as shall be determined by the Committee; provided that, in no event shall
the Committee be permitted to grant Options conditioned on the surrender or
cancellation of previously granted Options. Options granted to non-employee
directors shall be in such amounts and intervals as determined by the Board from
time to time. Options granted under the Plan may be of two types: (i) Incentive
Stock Options and (ii) Non-Qualified Stock Options, except that no Incentive
Stock Option may be granted to a non-employee director or to any Employee of a
Subsidiary which is not a corporation (unless the Subsidiary is a disregarded
entity for Federal income tax purposes). The date of grant of an Option under
the Plan will be the date on which the Option is awarded by the Committee or, if
so determined by the Committee, the date on which occurs any event the
occurrence of which is an express condition precedent to the grant of the
Option. Subject to Section 5.4, the Committee shall determine the number of
Options, if any, to be granted to the Participant. Each Option shall be
evidenced by an electronic or written document that shall specify the type of
Option granted, the exercise price, the duration of the Option, the number of
shares of Common Stock to which the Option pertains, and such other terms and
conditions not inconsistent with the Plan as the Committee shall determine.

6.2 Option Price. Non-Qualified Stock Options and Incentive Stock Options
granted pursuant to the Plan shall have an exercise price that is not less than
the Fair Market Value on the date the Option is granted. Except in the event of
an Adjustment Event, the Committee shall not have the power or authority to
reduce the exercise price of any outstanding Option, whether through amendment,
through the cancellation of existing grants and the issuance of new grants with
lower exercise prices or by any other means.

6.3 Exercise of Options. Options awarded to a Participant under the Plan shall
be exercisable at such times and shall be subject to such restrictions and
conditions including the performance of a minimum period of service or the
satisfaction of Performance

 

-12-



--------------------------------------------------------------------------------

Goals, as the Committee may impose either at or after the time of grant of such
Options, subject to the Committee’s right to accelerate the exercisability of
such Option in its discretion. Notwithstanding the foregoing, unless otherwise
determined by the Committee at grant, Options shall become exercisable in three
equal installments on each of the first three anniversaries of the date of
grant. Except as may be provided in any provision approved by the Committee
pursuant to this Section 6.3, after becoming exercisable each installment shall
remain exercisable until expiration, termination or cancellation of the Option.
An Option may be exercised from time to time, in whole or in part, up to the
total number of shares of Common Stock with respect to which it is then
exercisable. Notwithstanding the foregoing, no Option shall be exercisable for
more than 10 years after the date on which it is granted.

6.4 Payment. The Committee shall establish procedures governing the exercise of
Options. No shares shall be delivered pursuant to any exercise of an Option
unless arrangements satisfactory to the Committee have been made to assure full
payment of the exercise price therefor. Without limiting the generality of the
foregoing, payment of the exercise price may be made (i) in cash or cash
equivalents, (ii) by exchanging shares of Common Stock which have been owned by
the Participant for at least six months’ at the time of exercise (or such
greater or lesser period as the Committee shall determine), (iii) by any
combination of the foregoing; provided that the combined value of all cash and
cash equivalents paid and the Fair Market Value of any such Common Stock so
tendered to the Company, valued as of the date of such tender, is at least equal
to the exercise price, (iv) through an arrangement with a broker approved by the
Company whereby payment of the exercise price is accomplished with the proceeds
of the sale of Common Stock or (v) through such other procedures as the
Committee may determine. As soon as administratively practicable after receipt
of a written exercise notice and payment of the exercise price in accordance
with this Section 6.4, the Company shall deliver to the Participant a
certificate or certificates representing the acquired shares of Common Stock.

6.5 Settlement. At the time a Participant exercises an Option in lieu of
accepting payment of the exercise price of the Option and delivering the number
of shares of Common Stock for which the Option is being exercised, the Committee
may direct that the Company either (i) pay the Participant a cash amount, or
(ii) issue a lesser number of shares of Common Stock having a Fair Market Value
on the date of exercise, equal to the amount, if any, by which the aggregate
Fair Market Value of the shares of Common Stock as to which the

 

-13-



--------------------------------------------------------------------------------

Option is being exercised exceeds the aggregate exercise price for such shares,
based on such terms and conditions as the Committee shall establish; provided
that, for the avoidance of doubt, in either case, the number of shares remaining
for issuance under the Plan shall be determined as though the full number of
shares corresponding to the portion of such Option settled or net exercised
pursuant to this Section 6.5 had been issued.

6.6 Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, no term of the Plan relating to Incentive Stock Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under Section 422
of the Code, or, without the consent of any Participant affected thereby, to
cause any Incentive Stock Option previously granted to fail to qualify for the
Federal income tax treatment afforded under Section 421 of the Code.

6.7 Termination of Employment Due to Retirement. Unless otherwise determined by
the Committee at the time of grant, in the event a Participant’s employment with
the Company or a Subsidiary terminates by reason of Retirement, any such Options
granted to such Participant which are exercisable at the date of such
Participant’s termination of employment may be exercised at any time during the
remainder of the full term of such Options.

6.8 Termination of Employment Due to Death or Disability. Unless otherwise
determined by the Committee at the time of grant, in the event a Participant’s
employment with the Company or a Subsidiary terminates by reason of death or
Disability, any such Options granted to such Participant which are exercisable
at the date of such Participant’s termination of employment may be exercised by
the Participant or the Participant’s designated beneficiary, and if none is
named, in accordance with Section 11.2, at any time during the remainder of the
full term of such Options.

6.9 Termination of Employment for Cause. Unless otherwise determined by the
Committee at the time of grant, in the event a Participant’s employment with the
Company or a Subsidiary is terminated for Cause, all Options granted to such
Participant which are then outstanding (whether or not exercisable prior to the
date of such termination) shall be forfeited.

6.10 Termination of Employment for Any Other Reason. Unless otherwise determined
by the Committee at or after the time of grant, in the event a Participant’s

 

-14-



--------------------------------------------------------------------------------

employment with the Company or a Subsidiary terminates for any reason other than
one described in Section 6.7, 6.8 or 6.9, any Options granted to such
Participant which are exercisable at the date of such Participant’s termination
of employment shall be exercisable at any time prior to 90 days following such
Participant’s termination of employment or the expiration of the term of such
Options, whichever period is shorter.

6.11 Cancellation of Unvested Options. Notwithstanding anything else contained
in this Section 6 to the contrary, unless otherwise determined by the Committee
at or after the time of grant, upon a Participant’s termination of employment
for any reason, including death, any Options granted to such Participant which
are not exercisable as of the date of such termination of employment shall be
cancelled.

6.12 Committee Discretion. Notwithstanding anything else contained in this
Section 6 to the contrary, the Committee may permit all or any portion of any
Options to be exercised following a Participant’s termination of employment for
any reason on such terms and subject to such conditions as the Committee shall
determine for a period up to and including, but not beyond, the expiration of
the term of such Options.

SECTION 7

STOCK APPRECIATION RIGHTS

7.1 Grant of Stock Appreciation Rights. Stock Appreciation Rights may be granted
to any Participants, all Participants or any class of Participants at such time
or times as shall be determined by the Committee. Stock Appreciation Rights may
be granted in tandem with an Option, or may granted on a freestanding basis, not
related to any Option. A grant of a Stock Appreciation Right shall be evidenced
in writing, whether as part of the agreement governing the terms of the Option,
if any, to which such Stock Appreciation Rights relate or pursuant to a separate
written agreement with respect to freestanding Stock Appreciation Rights, in
each case containing such provisions not inconsistent with the Plan as the
Committee shall approve.

7.2 Terms and Conditions of Stock Appreciation Rights. The terms and conditions
(including, without limitation, the exercise period of the Stock Appreciation
Right, the vesting schedule applicable thereto and the impact of any termination
of service on the Participant’s rights with respect to the Stock Appreciation
Right) applicable with respect to (i) Stock Appreciation Rights granted in
tandem with an Option shall be substantially identical (to

 

-15-



--------------------------------------------------------------------------------

the extent possible taking into account the differences related to the character
of the Stock Appreciation Right) to the terms and conditions applicable to the
tandem Options and (ii) freestanding Stock Appreciation Rights shall be
substantially identical (to the extent possible taking into account the
differences related to the character of the Stock Appreciation Right) to the
terms and conditions that would have been applicable under Section 6 above were
the grant of the Stock Appreciation Rights a grant of an Option.

7.3 Exercise of Tandem Stock Appreciation Rights. Stock Appreciation Rights
which are granted in tandem with an Option may only be exercised upon the
surrender of the right to exercise such Option for an equivalent number of
shares and may be exercised only with respect to the shares of Common Stock for
which the related Option is then exercisable.

7.4 Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, the holder shall be entitled to receive payment, in cash, in
shares of Common Stock or in a combination thereof, as determined by the
Committee, of an amount determined by multiplying the excess, if any, of the
Fair Market Value of a share of Common Stock at the date of exercise over the
Fair Market Value of a share of Common Stock on the date of grant, by the number
of shares of Common Stock with respect to which the Stock Appreciation Rights
are then being exercised; provided that, for the avoidance of doubt, the number
of shares remaining for issuance under the Plan shall be determined as though
the full number of shares corresponding to the portion of such Stock
Appreciation Right exercised had been issued.

SECTION 8

RESTRICTED STOCK AND RESTRICTED UNITS

8.1 Grant of Restricted Stock and Restricted Units. Any award made hereunder of
Restricted Stock or Restricted Units shall be subject to the terms and
conditions of the Plan and to any other terms and conditions not inconsistent
with the Plan (including, but not limited to, requiring the Participant to pay
the Company an amount equal to the par value per share for each share of
Restricted Stock awarded) as shall be prescribed by the Committee in its sole
discretion. As determined by the Committee, with respect to an award of
Restricted Stock, the Company shall either (i) transfer or issue to each
Participant to whom an award of Restricted Stock has been made the number of
shares of Restricted Stock specified by the

 

-16-



--------------------------------------------------------------------------------

Committee or (ii) hold such shares of Restricted Stock for the benefit of the
Participant for the Restricted Period. In the case of an award of Restricted
Units, no shares of Common Stock shall be issued at the time an award is made,
and the Company shall not be required to set aside a fund for the payment of
such award.

8.2 Restrictions on Transferability. Shares of Restricted Stock may not be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered by the
Participant during the Restricted Period, except as hereinafter provided.
Notwithstanding the foregoing, the Committee may permit (on such terms and
conditions as it shall establish) shares of Restricted Stock to be transferred
during the Restricted Period pursuant to Section 12.1, provided that any shares
of Restricted Stock so transferred shall remain subject to the provisions of
this Section 8.

8.3 Rights as a Shareholder. Except for the restrictions set forth herein and
unless otherwise determined by the Committee, the Participant shall have all the
rights of a shareholder with respect to such shares of Restricted Stock,
including but not limited to, the right to vote and the right to receive
dividends. A Participant shall not have any right, in respect of Restricted
Units awarded pursuant to the Plan, to vote on any matter submitted to the
Company’s stockholders until such time as the shares of Common Stock
attributable to such Restricted Units have been issued. At the discretion of the
Committee, a Participant’s Restricted Unit account may be credited with Dividend
Equivalents during the Restricted Period.

8.4 Restricted Period. Unless the Committee shall otherwise determine at or
after the date an award of Restricted Stock or Restricted Units is made to the
Participant by the Committee, the Restricted Period shall commence upon the date
of grant and shall lapse with respect to the shares of Restricted Stock or
Restricted Units on the third anniversary of the date of grant, unless sooner
terminated as otherwise provided herein. Without limiting the generality of the
foregoing, the Committee may provide for termination of the Restricted Period
upon the achievement by the Participant of Performance Goals specified by the
Committee at the date of grant. The determination of whether the Participant has
achieved such Performance Goals shall be made by the Committee in its sole
discretion.

8.5 Legend. Each certificate issued to a Participant in respect of shares of
Restricted Stock awarded under the Plan shall be registered in the name of the
Participant and shall be legended in such manner as the Company deems
appropriate.

 

-17-



--------------------------------------------------------------------------------

8.6 Death, Disability or Retirement. Unless the Committee shall otherwise
determine at the date of grant, if a Participant ceases to be employed by the
Company or any Subsidiary by reason of death, Disability or Retirement, the
Restricted Period will lapse as to a pro rated portion of the shares of
Restricted Stock and Restricted Units transferred or issued to such Participant
under the Plan based on the number of days the Participant actually worked since
the date the shares of Restricted Stock or Restricted Units were granted (or in
the case of an award which becomes vested in installments, since the date, if
any, on which the last installment of such Restricted Stock or Restricted Units
became vested); provided that, in the case of an award with respect to which the
restrictions will lapse, if at all, based on the attainment of Performance Goals
or targets, such vesting shall be deferred until the end of the applicable
performance period and be based on that number of shares of Restricted Stock or
Restricted Units, if any, that would have been earned based on the attainment or
partial attainment of such Performance Goals or targets. Any shares of
Restricted Stock or Restricted Units as to which the Restricted Period has not
lapsed at the date of a Participant’s termination of employment by reason of
death, Disability or Retirement (or which do not become vested after such date
under the preceding sentence) shall revert back to the Company upon such
Participant’s termination of employment (or, if applicable, such deferred
vesting date).

8.7 Termination of Employment. Unless the Committee shall otherwise determine at
or after the date of grant, if a Participant ceases to be employed by the
Company or any Subsidiary for any reason other than those specified in
Section 8.6 at any time prior to the date when the Restricted Period lapses, all
shares of Restricted Stock held by the Participant shall revert back to the
Company and all Restricted Units and any Dividend Equivalents credited to such
Participant shall be forfeited upon the Participant’s termination of employment.

8.8 Issuance of New Certificates; Settlement of Restricted Units. Upon the lapse
of the Restricted Period with respect to any shares of Restricted Stock, such
shares shall no longer be subject to the restrictions imposed under Section 8.2
and the Company shall issue or have issued new share certificates without the
legend described in Section 8.5 in exchange for those previously issued. Upon
the lapse of the Restricted Period with respect to any Restricted Units, the
Company shall deliver to the Participant, or the Participant’s beneficiary or
estate, as provided in Section 12.2, one share of Common Stock for each
Restricted Unit as to which restrictions have lapsed and any Dividend
Equivalents credited with respect to such

 

-18-



--------------------------------------------------------------------------------

Restricted Units and any interest thereon. The Committee may, in its sole
discretion, elect to pay cash or part cash and part Common Stock in lieu of
delivering only Common Stock for Restricted Units. If a cash payment is made in
lieu of delivering Common Stock, the amount of such cash payment for each share
of Common Stock to which a Participant is entitled shall be equal to the Fair
Market Value of the Common Stock on the date on which the Restricted Period
lapsed with respect to the related Restricted Unit.

8.9 Performance Related Awards. Notwithstanding anything else contained in the
Plan to the contrary and unless the Committee shall otherwise determine at the
time of grant, to the extent required to ensure that the grant of an award of
Restricted Shares or Restricted Units to an Executive Officer (other than an
award which will vest solely on the basis of the passage of time) is deductible
by the Company or such Subsidiary pursuant to Section 162(m) of the Code, any
such award shall become vested, if at all, upon the determination by the
Committee that Performance Goals established by the Committee have been
attained, in whole or in part.

SECTION 9

ANNUAL AND LONG-TERM INCENTIVE AWARDS

9.1 Annual Incentive Awards. Unless determined otherwise by the Committee at or
after the date of grant, Annual Incentive Awards shall be payable in cash. If a
Participant terminates employment before the end of a Performance Cycle due to
death, Disability or Retirement, such Participant or his or her estate, shall be
eligible to receive a prorated Annual Incentive Award based on (i) in the case
of death or Disability, full achievement of the Participant’s Performance Goals
for such Performance Cycle and (ii) in the case of Retirement, the actual
achievement of the Performance Goals for such Performance Cycle, in each case
prorated for the portion of the Performance Cycle coming before the
Participant’s termination of employment. Unless determined otherwise by the
Committee at or, in the case of any Participant who is not an Executive Officer,
after the date of grant, if a Participant terminates employment before payment
of an Annual Incentive Award is authorized by the Committee for any reason other
than death, Disability or Retirement, the Participant shall forfeit all rights
to such Annual Incentive Award.

9.2 Long-Term Incentive Awards. Unless determined otherwise by the Committee at
or after the date of grant, Long-Term Incentive Awards shall be payable in cash.

 

-19-



--------------------------------------------------------------------------------

If a Participant terminates employment before the end of a Performance Cycle due
to death, Disability or Retirement, such Participant or his or her estate, shall
be eligible to receive a prorated Long-Term Incentive Award based (i) in the
case of death or Disability, full achievement of the Participant’s Performance
Goals for such Performance Cycle and (ii) in the case of Retirement, the actual
achievement of the Performance Goals for such Performance Cycle, in each case
prorated for the portion of the Performance Cycle coming before the
Participant’s termination of employment. Unless determined otherwise by the
Committee at, or, in the case of a Participant who is not an Executive Officer,
after the date of grant, if a Participant terminates employment before payment
of a Long-Term Incentive Award is authorized by the Committee for any reason
other than death, Disability or Retirement, the Participant shall forfeit all
rights to such Long-Term Incentive Award.

9.3 Interpretation. Notwithstanding anything contained in the Plan to the
contrary, to the extent required to so qualify any Annual Incentive Award,
Long-Term Incentive Award, Restricted Unit or Restricted Stock intended to be
qualified as other performance based compensation within the meaning of
Section 162(m)(4)(c) of the Code, the Committee shall not be entitled to
exercise any discretion otherwise authorized under the Plan (such as the right
to authorize payout at a level above that dictated by the achievement of the
relevant Performance Goals) with respect to such Incentive Award if the ability
to exercise discretion (as opposed to the exercise of such discretion) would
cause such award to fail to qualify as other performance based compensation.

SECTION 10

CHANGE OF CONTROL

10.1 Accelerated Vesting and Payment. Subject to the provisions of Section 10.2
below, in the event of a Change of Control each Option and Stock Appreciation
Right then outstanding shall be fully exercisable regardless of the exercise
schedule otherwise applicable to such Option and/or Stock Appreciation Right and
the Restricted Period shall lapse as to each share of Restricted Stock and each
Restricted Unit then outstanding. In connection with such a Change of Control,
the Committee may, in its discretion, provide that each Option and/or Stock
Appreciation Right shall, upon the occurrence of such Change of Control, be
canceled in exchange for a cash payment by the Company of the Change of Control
Settlement Value per share; provided that, if, following the Change of Control
and after taking into account

 

-20-



--------------------------------------------------------------------------------

any adjustment under Section 5.3 related to such Change of Control, the
securities underlying any Options or Stock Appreciation Rights are not readily
tradable on a public market, such a cash settlement shall occur automatically
without any further action by the Committee.

10.2 Alternative Awards. Notwithstanding Section 10.1, no cancellation,
acceleration of exercisability, vesting, cash settlement or other payment shall
occur with respect to any Option, Stock Appreciation Right, Restricted Share or
Restricted Unit if the Committee reasonably determines in good faith prior to
the occurrence of a Change of Control that such award shall be honored or
assumed, or new rights substituted therefor (such honored, assumed or
substituted award hereinafter called an “Alternative Award”), by a Participant’s
employer (or the parent or an affiliate of such employer) immediately following
the Change of Control; provided that any such Alternative Award must:

(i) be based on stock which is traded on an established securities market;

(ii) provide such Participant with rights and entitlements substantially
equivalent to or better than the rights, terms and conditions applicable under
such award, including, but not limited to, an identical or better exercise or
vesting schedule and identical or better timing and methods of payment;

(iii) have substantially equivalent economic value to such award (determined at
the time of the Change in Control in accordance with principles applicable under
Section 424 of the Internal Revenue Code); and

(iv) have terms and conditions which provide that in the event that the
Participant’s employment or service is involuntarily terminated for any reason
(including, but not limited to a termination due to death, Disability or for
Cause) or Constructively Terminated (as defined below), all of such
Participant’s Option and/or SARs shall be deemed immediately and fully
exercisable, the Restricted Period shall lapse as to each of the Participant’s
outstanding Restricted Stock or Restricted Unit awards, and each such
Alternative Award shall be settled for a payment per each share of stock subject
to the Alternative Award in cash, in immediately transferable, publicly traded
securities or in a combination thereof, in an amount equal to, in the case of an
Option or SAR, the excess of the Fair Market Value of such stock on the date of
the Participant’s

 

-21-



--------------------------------------------------------------------------------

termination over the corresponding exercise or base price per share and, in the
case of any Restricted Stock or Restricted Stock Unit award, the Fair Market
Value of the number of shares of Common Stock subject or related thereto.

For this purpose, a Participant’s employment or service shall be deemed to have
been Constructively Terminated if, without the Participant’s written consent,
the Participant terminates employment or service within 120 days following
either (x) a material reduction in the Participant’s base salary or a
Participant’s incentive compensation opportunity, or (y) the relocation of the
Participant’s principal place of employment or service to a location more than
30 miles away from the Participant’s prior principal place of employment or
service.

10.3 Annual Incentive and Long-Term Incentive Awards. In the event of a Change
of Control, (i) any Annual or Long-Term Incentive Awards relating to Performance
Cycles ending prior to the Change of Control which have been earned but not paid
shall become immediately payable in cash, (ii) any Performance Cycle for which
Annual Incentive Awards are outstanding shall end, all Participants shall be
deemed to have achieved a pro rata award equal to the product of (a) such
Participant’s target award opportunity for the Performance Cycle in question and
(b) a fraction, the numerator of which is the number of full plus partial months
that have elapsed since the beginning of such Performance Cycle to the date on
which the Change of Control occurs and the denominator of which is twelve, the
Company shall pay all such Annual Incentive Awards within ten days of such
Change of Control, and Participants may elect to receive all payments in cash,
and (iii) all then in progress Performance Cycles for Long-Term Incentive Awards
are outstanding shall end, all Participants shall be deemed to have earned a pro
rata award equal to the product of (a) such Participant’s target award
opportunity for the Performance Cycle in question and (b) a fraction, the
numerator of which is the number of full plus partial months that have elapsed
since the beginning of such Performance Cycle to the date on which the Change of
Control occurs, the denominator of which is the total number of months in such
Performance Cycle, the Company shall pay all such Long-Term Incentive Awards
within ten days of such Change of Control, and Participants may elect to receive
all such payments in cash.

10.4 Termination of Employment Prior to Change of Control. In the event that any
Change of Control occurs as a result of any transaction described in subclause
(iii) or (iv) of the definition of such term, any Participant whose employment
is terminated due to death or Disability or by the Company for any reason other
than Cause on or after the date, if any, on

 

-22-



--------------------------------------------------------------------------------

which the shareholders of the Company approve such transaction, but prior to the
consummation thereof, shall be treated, solely for purposes of this Plan
(including, without limitation, this Section 10), as continuing in the Company’s
employment until the occurrence of such Change of Control, and to have been
terminated immediately thereafter.

10.5 No Amendment. Notwithstanding Section 11, the provisions of this Section 10
may not be amended in any respect for two years following a Change of Control.

10.6 Distribution of Amounts Subject to Section 409A. Notwithstanding anything
in the Plan to the contrary, if any amount that is subject to Section 409A of
the Code is to be paid or distributed solely on account of a Change of Control
(as opposed to being paid or distributed on account of termination of employment
or within a reasonable time following the lapse of any substantial risk of
forfeiture with respect to the corresponding Incentive Award), solely for
purposes of determining whether such distribution or payment shall be made in
connection with a Change of Control, the term Change of Control shall be deemed
to be defined in the manner provided in Section 409A of the Code and the
regulations thereunder. If any such distribution or payment cannot be made
because an event that constitutes a Change of Control under the Plan is not a
change of control as defined under Section 409A, then such distribution or
payment shall be distributed or paid at the next event, occurrence or date at
which such distribution or payment could be made in compliance with the
requirements of Section 409A of the Code.

SECTION 11

AMENDMENT, MODIFICATION, AND TERMINATION OF PLAN

Subject to Section 10.5, the Board may at any time terminate or suspend the
Plan, and from time to time may amend or modify the Plan. Notwithstanding the
foregoing, no action of the Board may, without the consent of a Participant,
alter or impair his or her rights under any previously granted Incentive Award.

SECTION 12

MISCELLANEOUS PROVISIONS

12.1 Transferability of Awards. No Incentive Award granted under the Plan may be
sold, transferred, pledged or assigned, or otherwise alienated or hypothecated,
other than in accordance with Section 12.2 below, by will or by laws of descent
and distribution;

 

-23-



--------------------------------------------------------------------------------

provided that, the Committee may, in the appropriate award grant or otherwise,
permit transfers of Non-Statutory Stock Options, Stock Appreciation Rights,
Restricted Units or Restricted Shares to Family Members (including, without
limitation, transfers affected by a domestic relations order) subject to such
terms and conditions as the Committee shall determine.

12.2 Beneficiary Designation. Each Participant under the Plan may from time to
time name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid or by whom any
right under the Plan is to be exercised in case of his death. Each designation
will revoke all prior designations by the same Participant, shall be in a form
prescribed by the Committee, and will be effective only when filed by the
Participant in writing with the Committee during his lifetime. In the absence of
any such designation, benefits remaining unpaid or Incentive Awards outstanding
at the Participant’s death shall be paid to or exercised by the Participant’s
surviving spouse, if any, or otherwise to or by his estate.

12.3 No Guarantee of Employment. Nothing in the Plan shall interfere with or
limit in any way the right of the Company or any Subsidiary to terminate any
Participant’s employment at any time, nor confer upon any Participant any right
to continue in the employ of the Company or any Subsidiary or affiliate.

12.4 Tax Withholding. The Company or any Subsidiary shall have the power to
withhold, or require a Participant to remit to the Company or such Subsidiary
promptly upon notification of the amount due, an amount, which may include
shares of Common Stock, sufficient to satisfy Federal, state and local,
including foreign, withholding tax requirements with respect to any Incentive
Award (including payments made pursuant to Section 9), and the Company may defer
payment of cash or issuance or delivery of Common Stock until such requirements
are satisfied. The Committee may, in its discretion, permit a Participant to
elect, subject to such conditions as the Committee shall impose (i) to have
Common Stock otherwise issuable or deliverable under the Plan withheld by the
Company or (ii) to deliver to the Company previously acquired shares of Common
Stock, in each case, having a Fair Market Value sufficient to satisfy not more
than the Participant’s statutory minimum Federal, state and local tax
obligations associated with the transaction.

12.5 Indemnification. Each person who is or shall have been a member of the
Committee or of the Board shall be indemnified and held harmless by the Company
against and

 

-24-



--------------------------------------------------------------------------------

from any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by him in connection with or resulting from any claim,
action, suit, or proceeding to which he may be made a party or in which he may
be involved by reason of any action taken or failure to act under the Plan,
provided he shall give the Company an opportunity, at its own expense, to handle
and defend the same before he undertakes to handle and defend it on his own
behalf. The foregoing right of indemnification shall not be exclusive and shall
be independent of any other rights of indemnification to which such persons may
be entitled under the Company’s Articles of Incorporation or By-laws, by
contract, as a matter of law, or otherwise.

12.6 No Limitation on Compensation. Nothing in the Plan shall be construed to
limit the right of the Company to establish other plans or to pay compensation
to its employees in cash or property, in a manner which is not expressly
authorized under the Plan.

12.7 Requirements of Law. The granting of Incentive Awards and the issuance of
shares of Common Stock shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

12.8 Governing Law. The Plan, and all Incentive Awards made and actions taken
thereunder, shall be construed in accordance with and governed by the laws of
the State of Delaware.

12.9 Impact On Benefits. With the exception of Annual Incentive Awards, which
shall be compensation for purposes of calculating a Participant’s rights under
the Company’s employee benefit programs, Incentive Awards granted under the Plan
are not compensation for purposes of calculating an Employee’s rights under any
employee benefit program.

12.10 Securities Law Compliance. Instruments evidencing Incentive Awards may
contain such other provisions, not inconsistent with the Plan, as the Committee
deems advisable, including a requirement that the Participant represent to the
Company in writing, when an Incentive Award is granted or when he receives
shares with respect to such Incentive Award (or at such other time as the
Committee deems appropriate) that he is accepting such Incentive Award, or
receiving or acquiring such shares (unless they are then covered by a Securities
Act of 1933 registration statement), for his own account for investment only and
with no present intention to transfer, sell or otherwise dispose of such shares
except such

 

-25-



--------------------------------------------------------------------------------

disposition by a legal representative as shall be required by will or the laws
of any jurisdiction in winding up the estate of the Participant. Such shares
shall be transferable, or may be sold or otherwise disposed of only if the
proposed transfer, sale or other disposition shall be permissible pursuant to
the Plan and if, in the opinion of counsel satisfactory to the Company, such
transfer, sale or other disposition at such time will be in compliance with
applicable securities laws.

12.11 Term of Plan. If approved by shareholders, the Plan shall be effective
January 1, 2002. The Plan shall expire on the seventh anniversary of the date on
which it was first approved by the shareholders (except as to Incentive Awards
outstanding on that date), unless sooner terminated pursuant to Section 11.

 

Adopted pursuant to duly authorized resolution of the Board of Directors of the
Company on January 31, 2007 American Standard Companies Inc. By:  

/S/    MARY E. GUSTAFSSON

  Mary Elizabeth Gustafsson   Senior Vice President   General Counsel &
Secretary

 

-26-